DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1, 2, 4, 6-18, and 20-22 are pending and have been examined in this application. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-18, 21, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
For claims 17, and 21 it is not clear to the examiner how the supporting arms are functionally different from the radial vanes based on the disclosure within claims, given that claims 1, and 21 state that the that the radial stator arms are connected to the fuselage and the nacelle which will inherently cause the stator arms to support the nacelle.
Claim 21 recites the limitation "the supporting arms" in line 15 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
In claim 22 it is not clear to the examiner if the flap located on the trailing edge of the stator is counted as one of the at least one variable-pitch portions.
Claim 18 is rejected due to their respective dependencies on claims rejected under 35 U.S.C. 112(b).  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 6, 9, 11-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hamel et al. (PGPub #2016/0214727) in view of Moxon (PGPub #2016/0332741).
Regarding claim 1, Hamel teaches an aircraft comprising: a fuselage (12) having a rear (12 as seen in figure 1); a propulsion assembly (106) comprising at least one fan rotor (308) placed at the rear of the fuselage (12, and 106 as seen in figure 1), in the continuation thereof along a longitudinal axis (12, and 106 as seen in figure 1), and a nacelle (312) forming a fairing of said at least one fan rotor (308, and 312 as seen in figure 4), through which an airflow passes (Paragraph 30, lines 1-18) and a plurality of radial stator arms (328) mounted upstream of said at least one fan rotor (308, and 328 as seen in figure 4) and extending between a base and the nacelle (312, 314, and 328 as seen in figure 4), said radial stator arms comprising at least one variable-pitch movable portion (Paragraph 34, lines 1-9) designed to axially deflect said airflow (Paragraph 34, lines 1-9), the variable-pitch movable portions pivoting about axes which extend radially from the base (314, and 328 as seen in figure 4, and Paragraph 34, lines 1-9) substantially from the same plane transverse to the longitudinal axis (12, and 106 as seen in figure 1, 314, and 328 as seen in figure 4, and Paragraph 34, lines 1-9) and being positioned at the intake of the nacelle (312, and 328 as seen in figure 4), wherein the nacelle comprises an upstream edge (312 as seen in figure 4) and each radial stator arm comprises a leading edge (328 as seen in figure 4) linked to said upstream edge and to the base (312, 314, and 328 as seen in figure 4, and as can be seen in figure 4 the leading edge is linked to the upstream edge of the nacelle through the body of the nacelle); and wherein the plurality of radial stator arms comprises at least a plurality of supporting arms (328 as seen in figure 4), designed to support the nacelle (312, and 328 as seen in figure 4), and wherein each supporting arm has a trapezoidal shape (328 as seen in figure 4, as can be seen the stator arms have a substantially trapezoidal shape).  But, Hamel does not teach that the base of the stator arm is the fuselage.
However, Moxon does teach that the base of the stator arm is the fuselage (12, and 44 as seen in figure 2).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the base be the fuselage because Hamel and Moxon are both aircrafts with engines at the rear of the aircraft.  The motivation for having the base be the fuselage is that it helps to create a stronger connection to help support the nacelle.
Regarding claim 6, Hamel as modified by Moxon teaches the aircraft according to claim 1, wherein the plurality of radial stator arms comprises at least a plurality of radial vanes forming said movable portion as a whole (328 as seen in figure 4, and Paragraph 34, lines 1-9 of Hamel).
Regarding claim 9, Hamel as modified by Moxon teaches the aircraft according to claim 1, but Hamel does not teach that said fan rotor has an outer diameter that is substantially equal to a maximum diameter of the fuselage.  However, Moxon does teach that said fan rotor has an outer diameter (12, and 30 as seen in figure 1).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the nacelle be substantially equal in diameter to the maximum diameter of the fuselage because Hamel and Moxon are both aircrafts with the engine at the rear of the fuselage.  The motivation for having the nacelle be substantially equal in diameter to the maximum diameter of the fuselage is that it helps to have the body have a streamlined shape which improves its aerodynamic efficiency.
Regarding claim 11, Hamel as modified by Moxon teaches the aircraft according to claim 1, but Hamel does not teach that each supporting arm extends the nacelle from the fans to the fuselage.  However, Moxon does teach that each supporting arm extends the nacelle from the fans to the fuselage (12, and 44 as seen in figure 2).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the supporting arm extend from the nacelle to the fuselage because Hamel and Moxon are both aircrafts with engines at the rear of the aircraft.  The motivation for having the supporting arm extend from the nacelle to the fuselage is that it helps to create a stronger connection to help support the nacelle.
Regarding claim 12, Hamel as modified by Moxon teaches the aircraft according to claim 11, wherein the supporting arms comprising upstream, a leading edge connecting the fuselage to the nacelle (312, 314, and 328 as seen in figure 4 of Hamel) and downstream, a trailing edge substantially transverse to the flow entering the nacelle (312, 314, and 328 as seen in figure 4 of Hamel), the movable portion being situated on the trailing edge of each supporting arms (Paragraph 34, lines 1-9 of Hamel, The entire element 328 is movable which results in the leading edge being on the movable portion).
Regarding claim 13, Hamel as modified by Moxon teaches the aircraft according to claim 1, wherein the supporting arms comprising upstream, a leading edge connecting the fuselage to the nacelle (312, 314, and 328 as seen in figure 4 of Hamel) and downstream, a trailing edge substantially transverse to the flow entering the nacelle (312, 314, and 328 as seen in figure 4 of Hamel), the movable portion being situated on the trailing edge of each supporting arms (Paragraph 34, lines 1-9 of Hamel, The entire element 328 is movable which results in the leading edge being on the movable portion).
Regarding claim 15, Hamel as modified by Moxon teaches the aircraft according to claim 1, wherein the supporting arms comprise upstream, a leading edge connecting the fuselage to the nacelle (312, 314, and 328 as seen in figure 4 of Hamel) and downstream, a trailing edge substantially transverse to the flow entering the nacelle (312, 314, and 328 as seen in figure 4 of Hamel), the nacelle comprising an annular upstream edge (312 as seen in figure 4) and the leading edge being linked to annular upstream edge (312, and 328 as seen in figure 4 of Hamel, the leading edge is linked to the upstream edge through the nacelle).
Regarding claim 16, Hamel as modified by Moxon teaches the aircraft according to claim 1, wherein several supporting arms are distributed circumferentially around the longitudinal axis (Paragraph 34, lines 1-9 of Hamel).
Claims 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hamel et al. (PGPub #2016/0214727) as modified by Moxon (PGPub #2016/0332741) as applied to claim 1 above, and further in view of Lecordix et al. (PGPub #2016/0069205).
Regarding claim 2, Hamel as modified by Moxon teaches the aircraft according to claim 1, but does not teach that the individual members for adjusting the pitch of the movable portion of the radial arms, so as to enable a pitch that can be adapted according to a non-homogeneity of said airflow upstream of the propulsion assembly.  However, Lecordix does teach that the individual members for adjusting the pitch of the movable portion of the radial arms (Paragraph 16, lines 1-4), so as to enable a pitch that can be adapted according to a non-homogeneity of said airflow upstream of the (Abstract, lines 12-19).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have members for adjusting the pitch of the movable portions of the radial arms because both Hamel and Lecordix are aircraft engines with moveable vanes.  The motivation for having members for adjusting the pitch of the movable portions of the radial arms is that it enables the device to control some of the flow that enters the engine.
Regarding claim 4, Hamel as modified by Moxon, and Lecordix teaches the aircraft according to claim 2, but Hamel does not teach at least one control ring, located inside the fuselage, and one assembly of at least two connecting rods connecting said at least one control ring to each of said movable portions.  However, Moxon does teach that the control mechanism for adjusting the pitch of the movable portion is located within the fuselage of the aircraft (48 as seen in figure 2). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the control mechanism located within the fuselage because Hamel and Moxon are both aircraft with propulsion assemblies mounted on the fuselage.  The motivation for having the control mechanism located within the fuselage is that it helps to keep the control mechanism closer to the center of gravity of the aircraft which helps with the weight balance of the aircraft.  But Moxon does not teach at least one control ring, and one assembly of at least two connecting rods connecting said at least one control ring to each of said movable portions.  
However, Lecordix does teach at least one control ring (24), and one assembly of at least two connecting rods (25, and 30) connecting said at least one control ring to each of said movable portions (25, and 30 as seen in figure 10, Abstract, lines 12-19).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a control ring with two connecting rods that are also connected to moveable portion because both Hamel and Lecordix are aircraft engines with moveable vanes.  The motivation for having a control ring with two .  
Claims 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hamel et al. (PGPub #2016/0214727)  as modified by Moxon (PGPub #2016/0332741) as applied to claim 1 above, and further in view of Alvi (PGPub #2014/0182695).
Regarding claim 7, Hamel as modified by Moxon teaches the aircraft according to claim 1, and does teach a plurality of radial stator arms (328 as seen in figure 4, and Paragraph 34, lines 1-9 of Hamel), but does not teach that the radial members comprises at least a radial member comprising a blower designed to blow, into the environment around a trailing edge of said radial member, an additional airflow supplementing said airflow in the continuation of the trailing edge.  However, Alvi does teach that the radial members (46) comprises at least a radial member comprising a blower designed to blow (46 and 56 as seen in figure 9, Abstract, lines 1-3), into the environment around a trailing edge of said radial member (46 and 56 as seen in figure 9, Abstract, lines 1-3), an additional airflow supplementing said airflow in the continuation of the trailing edge (46 and 56 as seen in figure 9, Abstract, lines 1-10).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a blower located towards the trailing edge of the member because both Hamel and Alvi are aircraft systems.  The motivation for having a blower located towards the trailing edge of the member is that it can help to keep the flow attached which can help reduce drag.
Regarding claim 8, Hamel as modified by Moxon, and Alvi teaches the aircraft according to claim 7, but Hamel does not teach that said blower is arranged so as to blow said additional airflow outside said radial stator arms, upstream of a variable-pitch movable portion.  However, Alvi does teach that said blower is arranged so as to blow said additional airflow outside said radial stator arms (Abstract, lines 1-10), upstream of a variable-pitch movable portion (46 and 56 as seen in figure 9, as can be seen in figure 9 a number of the blowing means are located just upstream of the movable portion (48)).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the blower blow outside of the radial stator arm and located in a position just upstream of movable portion because both Hamel and Alvi are airplanes.  The motivation for having the blower blow outside of the radial stator arm and located in a position just upstream of movable portion is that having the blower blow out allows it to interact with the free stream and having the blower upstream of the movable portion allows the free stream to be altered by the blower before it interacts with the movable portion which can allow the movable portion to be more effective by having the flow be attached as it flows over the portion.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hamel et al. (PGPub #2016/0214727) as modified by Moxon (PGPub #2016/0332741) as applied to claim 1 above, and further in view of Gallet (PGPub #2015/0291285).
Regarding claim 10, Hamel as modified by Moxon teaches the aircraft according to claim 1, but does not teach a turbine engine having at least one gas generator designed to generate a primary flow, which is carried by a central flow path to at least one power turbine, said power turbine being positioned at the rear of the fuselage in the continuation thereof and driving, at its periphery, said at least one fan rotor.  However, Gallet does teach a turbine engine (10) having at least one gas generator (12a) designed to generate a primary flow (Paragraph 21, lines 1-5), which is carried by a central flow path to at least one power turbine (14, Paragraph 23, lines 1-5), said power turbine (14) being positioned at the rear of the fuselage in the continuation thereof (14 as seen in figure 2) and driving, at its periphery, said at least one fan rotor (Claim 1).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a gas generator provide flow to a turbine at the rear of the fuselage because Hamel and Gallet are both aircraft that have rotors located at the rear of the fuselage.  The motivation for having a gas generator provide .
Claim 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hamel et al. (PGPub #2016/0214727) as modified by Moxon (PGPub #2016/0332741) as applied to claim 1 above, and further in view of Fischer (US #3,563,500).
Regarding claim 14, Hamel as modified by Moxon teaches the aircraft according to claim 1, wherein the supporting arms comprise upstream, a leading edge connecting the fuselage to the nacelle (312, 314, and 328 as seen in figure 4 of Hamel)  and downstream, a trailing edge substantially transverse to the flow entering the nacelle (312, 314, and 328 as seen in figure 4 of Hamel), but Hamel does not teach the leading edge extending along a direction substantially parallel to the longitudinal axis.
However, Fischer does teach the leading edge extending along a direction substantially parallel to the longitudinal axis (9 as seen in figure 2 of Fischer).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the leading edge parallel with the longitudinal axis because Hamel and Fischer are both aircraft with engines mounted in the fuselage.  The motivation for having the leading edge parallel with the longitudinal axis is that it helps to improve the aerodynamic efficiency of the aircraft by helping to have some continuous body panels that span the air inlet.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hamel et al. (PGPub #2016/0214727) as modified by Moxon (PGPub #2016/0332741), and Alvi (PGPub #2014/0182695) as applied to claim 7 above, and further in view of Younes et al. (PGPub #2016/0177823).
Regarding claim 20, Hamel as modified by Moxon, and Alvi teaches the aircraft according to claim 7, but does not teach that the propulsion assembly comprises a varying device configured to vary a flow rate of the blown through the blower and which depends airflow depending on the position in the spanwise direction of each supporting arms and/or to regulate said flow rate in time.  However, (Paragraph 20, lines 1-18) configured to vary a flow rate of the blown through the blower (Paragraph 20, lines 1-18) and which depends airflow depending on the position in the spanwise direction of each supporting arms and/or to regulate said flow rate in time (Paragraph 22, lines 1-10).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a varying device that can vary the flow rate through the blower as a function of time because Hamel and Younes are both systems that work with aircraft engines.  The motivation for having a varying device that can vary the flow rate through the blower as a function of time is that it allows the blower to only provide a flow rate that meets the needs of the system and allows the system operate in predetermined cycles.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Hamel et al. (PGPub #2016/0214727) in view of Moxon (PGPub #2016/0332741), and Windisch (US #8,960,592).
Regarding claim 22, Hamel teaches an aircraft comprising: a fuselage (12) having a rear (12 as seen in figure 1); a propulsion assembly (106) comprising at least one fan rotor (308) placed at the rear of the fuselage (12, and 106 as seen in figure 1), in the continuation thereof along a longitudinal axis (12, and 106 as seen in figure 1), and a nacelle (312) forming a fairing of said at least one fan rotor (308, and 312 as seen in figure 4), through which an airflow passes (Paragraph 30, lines 1-18) and a plurality of radial stator arms (328) mounted upstream of said at least one fan rotor (308, and 328 as seen in figure 4) and extending between a base and the nacelle (312, 314, and 328 as seen in figure 4), wherein said radial stator arms comprising at least one variable-pitch movable portion (Paragraph 34, lines 1-9) designed to axially deflect said airflow (Paragraph 34, lines 1-9), the variable-pitch movable portions pivoting about axes which extend radially from the base (314, and 328 as seen in figure 4, and Paragraph 34, lines 1-9) substantially from the same plane transverse to the longitudinal axis (12, and 106 as seen in figure 1, 314, and 328 as seen in figure 4, and Paragraph 34, lines 1-9) and being positioned at the intake of the nacelle (312, and 328 as seen in figure 4), wherein the nacelle comprises an upstream edge (312 as seen in figure 4) and each radial stator arm comprises a leading edge (328 as seen in figure 4) linked to said upstream edge and to the base (312, 314, and 328 as seen in figure 4, and as can be seen in figure 4 the leading edge is linked to the upstream edge of the nacelle through the body of the nacelle), wherein each radial stator arm comprises trailing edge (328 as seen in figure 4), wherein the stator arms are positioned at the intake of the nacelle.  But, Hamel does not teach that the base of the stator arm is the fuselage, and a flap arranged at the trailing edge, each flap extending rotating about an axis that is substantially radial and parallel to the trailing edge and extends substantially over a span of each radial stator arm, wherein each flap is positioned at the intake of the nacelle.
However, Moxon does teach that the base of the stator arm is the fuselage (12, and 44 as seen in figure 2).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the base be the fuselage because Hamel and Moxon are both aircrafts with engines at the rear of the aircraft.  The motivation for having the base be the fuselage is that it helps to create a stronger connection to help support the nacelle.  But, Moxon does not teach a flap arranged at the trailing edge, each flap extending rotating about an axis that is substantially radial and parallel to the trailing edge and extends substantially over a span of each radial stator arm, wherein each flap is positioned at the intake of the nacelle.
However, Windisch does teach a flap arranged at the trailing edge (38, and Column 17, lines 7-10), each flap extending rotating about an axis that is substantially radial and parallel to the trailing edge (38 as seen in figure 5, and Column 17, lines 7-10) and extends substantially over a span of each radial stator arm (38 as seen in figure 5, and Column 17, lines 7-10), wherein each flap is positioned at the intake of the nacelle (Placing the flaps of Windisch onto the stator arms of Hamel would result in the flaps being located at the intake of the nacelle).  It would have been obvious to one .
Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the arguments do not apply to the current rejection.
Allowable Subject Matter
Claims 17, and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 17, and 21 are allowable because the best prior arts of record fail to teach or suggest that at least a plurality of radial vanes is positioned in the azimuth direction between the supporting arms.
The best prior art of record is Moxon, which does teach a plurality of stator arms that meet the limitations of either the support arms or  the radial vanes but Moxon does not teach two separate types of stator arms that has the radial vanes between the support arms in an azimuth direction.
Another prior art of record is Hamel, which does teach a plurality of stator arms that meet the limitations of either the support arms or  the radial vanes but Moxon does not teach two separate types of stator arms that has the radial vanes between the support arms in an azimuth direction.
Another prior art of record is Fischer which does teach a plurality of support arms that are azimuthally spaced around the fuselage, but Fischer does not teach that there are radial vanes between the support arms.
It would not have been obvious to one skilled in the art before the effective filing date of the claimed invention to have at least a plurality of radial vanes is positioned in the azimuth direction between the supporting arms because no reference teaches or suggest having two types of radial stator arms azimuthally spaced between each other.
Claim 18 is allowed due to its dependence on claim 17.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083. The examiner can normally be reached Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647